DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the reply received on 7/13/2022.
Any rejection from the previous office action, which is not restated here, is withdrawn.
Status of the claims
Claims 6-9, 46-49 were pending in the application.  Claims 6-9, 46-49 are presented for examination on the merits.
Terminal Disclaimer
The terminal disclaimer filed on 7/13/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,683,326 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is that of Hirai (US2016/0264623, cited in the IDS dated 8/5/2020), which teaches a method for the efficient production of SS-31 (D-Arg-Dmt-Lys-Phe-NH2) on an industrial scale. Hirai discloses efficient synthesis of the tetrapeptide precursor of formula (1) and improving SS-31 purity by crystallization. The crystalline solid of the tetrapeptide compound exhibits one or more peaks at 2θ + 0.1 selected from 5.4°, 10.5°, 15.6°, 17.6°, 18.0°, 20.1°, or 20.6°. However, it does not teach the instantly claimed mesylate salt of SS-31 nor the XRPD values as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA M CORDERO GARCIA whose telephone number is (571)272-2939. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marcela M Cordero Garcia/               Primary Examiner, Art Unit 1658                                                                                                                                                                                         
MMCG 08/2022